 

 

 

 

AO 247 (Rev. ll/l l) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(€)(2) Page l of 2 (Page 2 Not for Pub ' Disclosure)

 

 

 

 

 

UNITED STATES DISTRICT CoURT HU'q”/?/sg D
for the F G,
. . . _ /dc?";@ 1 4 g pA
M1ddle Distrlct of Pennsylvama per go U/g
United States of America
v. )
) Case No: 4;06_CR-175-08
Thomas Parker )
) USM No: 13330-067
Date of Original Judgment: July 24, 2007 »_ )
Date of Previous Amended Judgment: ) Frederick W. Ulrich, Assistant Federal l>ublic Defender
(Use Date of Last Amended Judgmenl if Any) Defendant 's Attorney

oRDER REGARDING MoTIoN FoR sENTENCE REDUCTION
PURSUANT To 18 U.s.C. § 3582(¢)(2)

Upon motion of g the defendant I:] the Director of the Bureau of Prisons [] the court under 18 U.S.C.

§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §lBl.lO
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,

IT IS ORDERED that the motion is:

1:1 DENIED. ix GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
188 months imprisonment
and four years supervised 151 months imprisonment and
the last judgment issued) of release months is reduced to three years supervised release

 

(Complete Parts 1 and ll of Page 2 when motion is granted)

Except as otherwise provided, all provisions of the judgment dated 07/24/2007 shall remain in effect.
IT IS SO ORDERED.

Order Date: z ’ 13 " ig (D’MMI//\

Judge' s signature "'

Effective Date: O‘*Mer 0 amQ/`i at¥(¢©m;€.

@deerent from order date) Printed name anld title

 

